                    Case:20-02957-jwb      Doc #:1-2 Filed: 09/17/2020        Page 1 of 1
FORM DeBN (01/20)

                              United States Bankruptcy Court
                                        Western District of Michigan
                                             One Division Ave., N.
                                                  Room 200
                                            Grand Rapids, MI 49503


Michelle M. Wilson
Clerk of Court
(616) 456−2693 Tel.


                       DEBTOR ELECTRONIC BANKRUPTCY NOTICING (DeBN)



The United States Bankruptcy Court for the Western District of Michigan is now offering debtors the
opportunity to request receipt of court generated notices and orders by means of email, instead of U.S.
mail, through a program called Debtor Electronic Bankruptcy Noticing or DeBN.

DeBN provides debtors the following advantages:

        Fast − Receive court notices and orders the same day they are filed by the court.

        Convenient − Access court notices and orders anywhere you have the internet.

        Free − There is no charge to register or to view court notices and orders sent to you by
        email.

Pursuant to Federal Rule of Bankruptcy Procedure 9036, a debtor may make a written request for delivery
of notices via email, instead of U.S. mail. Through the DeBN program, only notices and orders that have
been filed by the court can be emailed to the debtor. Debtors requesting participation in the DeBN program
must complete and file a Debtor Electronic Bankruptcy Noticing Request (DeBN) form with the court where
their case is filed.

More information regarding the DeBN program may be obtained on the court's website at
www.miwb.uscourts.gov.
